           Case 2:15-cv-01412-JAD-CWH Document 112-1 Filed 03/29/19 Page 1 of 2




 1   Richard C. Gordon
     Nevada Bar No. 9036
 2   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 3   Las Vegas, NV 89169
     Telephone (702) 784-5200
 4   Facsimile (702)784-5252
 5   James B. Baldinger
     Admitted Pro Hac Vice
 6   Florida Bar No. 869899
     CARLTON FIELDS, P.A.
 7   525 Okeechobee Boulevard, Suite 1200
     West Palm Beach, Florida 33401
 8   Telephone (561) 659-7070
     Facsimile (561) 659-7368
 9   Attorneys for Plaintiff MetroPCS
     [Additional Counsel Listed on Signature Page]
10

11                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
12

13   METROPCS, a brand of T-MOBILE USA,
     INC., a Delaware Corporation,                   CASE NO. 2:15-cv-01412-JAD-CWH
14
                           Plaintiff,
15   vs.                                             [PROPOSED] AGREED ORDER ON
                                                     PLAINTIFF’S MOTION TO COMPEL
16   A2Z CONNECTION, LLC, a Nevada                   DEFENDANT’S RESPONSES TO
     limited liability corporation; A2Z LLC, a       WRITTEN DISCOVERY REQUESTS AND
17                                                   FOR SANCTIONS [ECF No. 109]
     Nevada limited liability corporation; AMIR
18   QURESHI a/k/a AMIER QURESHI, a/k/a
     AMIER I. QURESHI, a/k/a AMIER F.
19   QURESHI, SR.; ASIM QURESHI a/k/a
     ALEX QURESHI, a/k/a AZIM QURESHI
20   a/k/a AZIM DeDREAM, and SEHER
21   QURESHI,
                           Defendants.
22

23
              THIS CAUSE came before the Court upon Plaintiff’s Motion to Compel Defendant’s Responses
24
     to Written Discovery Requests and for Sanctions [ECF No. 109] (the “Motion”) and the Stipulation by
25
     Plaintiff and Defendant Amier Qureshi. The Court having reviewed the file, and being otherwise duly
26
     advised of the premises, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:
27

28

     117661481.1
          Case 2:15-cv-01412-JAD-CWH Document 112-1 Filed 03/29/19 Page 2 of 2



 1
              1.     Plaintiff’s Motion is GRANTED.
 2
              2.     On or before April 5, 2019, Defendant Amier Qureshi shall serve his written responses to
 3
     Plaintiff’s First Set of Requests for Production of Documents and Things to Defendant Amier Qureshi
 4
     and Interrogatories to Defendant Amier Qureshi.
 5
              3.     Plaintiff’s request for sanctions is DENIED, without prejudice.
 6

 7
              IT IS SO ORDERED.
 8
              Dated April
                    this ____ day of __________, 2019.
                          3, 2019
 9

10                                                  ___________________________________
                                                    HON. CARL W. HOFFMAN
11                                                  UNITED STATES MAGISTRATE JUDGE

12
     Copies furnished to:
13   Counsel of record and pro se parties

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
     117661481.1
